DETAILED ACTION

Response to Amendment
Claims 1-5, 7, 9-11 and 15-20 are pending in the application, with claims 15-20 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 7/23/2021.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 3/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 15-20, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


TO THE CLAIMS

Claims 15-20 have been re-joined, their status changed from “withdrawn”

Allowable Subject Matter
Claims 1-5, 7, 9-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 7/23/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a casing for a battery module, the casing comprising a housing with a bottom plate and a side plate with inner and outer surfaces as set forth in the claim, a bugger assembly comprising a 
Lee, Onnerud, and Yi are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 15.  However, none of the aforementioned references, alone or in combination, discloses nor renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the claimed buffer assembly including first and second buffer members with limiting strips of the claimed battery casing is distinct over that of the applied prior art references.  In particular, the spatial relationship of the first and second buffer members and limiting strips within the structural components of the battery module and pack of the applied prior art references is different from and therefore does not disclose all of the structural features of the instant claims.
A further prior art search did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 15 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725